                       2:19-cv-02221-CSB-EIL # 12         Page 1 of 2
                                                                                                 E-FILED
                                                                    Monday, 01 June, 2020 11:57:48 AM
                                                                         Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANADIVISION

 TALITHA L. HARRIS,

       Plaintiff,                                      Case No. 2:19-cv-02221-CSB-EIL
 v.
                                                       Honorable Judge Colin S. Bruce
 CRESCENT BANK & TRUST,

      Defendant.


                 AGREED STIPULATION OF DISMISSAL WITH PREJUDICE

       IT IS HEREBY STIPULATED AND AGREED by and between the Plaintiff, TALITHA L.

HARRIS, and the Defendant, CRESCENT BANK & TRUST, through their respective counsel

that the above-captioned action is dismissed, with prejudice, against, CRESCENT BANK &

TRUST, pursuant to Federal Rule of Civil Procedure 41. Each party shall bear its own costs and

attorney fees.

Dated: June 1, 2020                                Respectfully Submitted,

TALITHA L. HARRIS                                 CRESCENT BANK & TRUST,
/s/ Nathan C. Volheim                             /s/ Brendan H. Little (with consent)
Nathan C. Volheim                                 Brendan H. Little
Counsel for Plaintiff                             Counsel for Defendant
Sulaiman Law Group, LTD                           Lippes Mathias Wexler Friedman, LLP
2500 S. Highland Avenue, Suite 200                50 Fountain Plaza, Suite 1700
Lombard, Illinois 60148                           Buffalo, New York 14202
Phone: (630) 575-8181                             Phone: (716) 853-5100
Fax :( 630) 575-8188                              Fax: (716) 853-5199
nvolheim@sulaimanlaw.com                          blittle@lippes.com
                          2:19-cv-02221-CSB-EIL # 12          Page 2 of 2




                                  CERTIFICATE OF SERVICE

          I hereby certify that I today caused a copy of the foregoing document to be electronically

filed with the Clerk of Court using the CM/ECF system which will be sent to all attorneys of

record.



                                                              s/ Nathan C. Volheim
                                                              Nathan C. Volheim
